 
 
V 
111th CONGRESS
1st Session
H. R. 733 
IN THE HOUSE OF REPRESENTATIVES 
 
January 27, 2009 
Mrs. Napolitano introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Jayantibhai Desai and Indiraben Patel. 
 
 
1.Permanent resident status for Jayantibhai Desai and Indiraben Patel
(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Jayantibhai Desai and Indiraben Patel shall each be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident.
(b)Adjustment of statusIf Jayantibhai Desai or Indiraben Patel enters the United States before the filing deadline specified in subsection (c), he or she shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act.
(c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees within 2 years after the date of the enactment of this Act.
(d)Reduction of immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Jayantibhai Desai and Indiraben Patel, the Secretary of State shall instruct the proper officer to reduce by 2, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of each of the countries of the alien’s birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of each of the countries of the alien’s birth under section 202(e) of such Act.
(e)Denial of preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters of Jayantibhai Desai and Indiraben Patel shall not, by virtue of such relationship, be accorded any right, privilege, or status under the Immigration and Nationality Act. 
 
